DETAILED ACTION
Response to Arguments
Applicant's arguments filed 8 July 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that “the devices encompassed by the combination of independent claims 15 and cancelled dependent claims 19 and 24 (as now recited in amended independent claim 15) of applicants' instant application differs from that shown in Fig. 1 of Meyer” the examiner respectfully disagrees. 
Meyer clearly discloses, wherein the shell comprises a second material layer 4 wherein the second material layer is made of a metallic material or a fiber-reinforced plastic with a second fiber material.(Fig. 1; Par. 0016: The housing appropriately consists of sheet metal. Other deformation-resistant materials are for example plastics, in particular fiber-reinforced plastics or the like. The sheet metal material is preferably a stainless steel.”). Meyers does not expressly state the layers are “pressed” together.  
Meyers does disclose a “retaining means 11 are used, which comprise a flexible strap, which has retaining eyelets at its two free ends, which arise for example by turning over the strap appropriately and stitching the turned-over end to the strap. A clamp clip of a clamping fastener, not shown in the figures, extends through this retaining eyelet. By turning a threaded nut or the like, the clamp clips are moved towards one another, such that the strap is drawn together. In the process, the strap surrounds the housing 4 and retains the housing 4 and the elastomeric mat 3 on the wheelset axle 2.”  The retaining means can be reasonably and broadly construed as pressing the layers together there by retaining elements 4 and 3 on the wheelset axle. 
Furthermore, Applicant should note that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. Meyer clearly discloses two materials that are together (Fig. 1).  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a high surface quality/smoothness; layers, non-relocatable relative to each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant has not addressed previous claim 32 objection. 
Claim Objections
Claim 32 objected to because of the following informalities:  there are two claim 32’s.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-18, 22, 23, 25-28, 31-32, and 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al (US 2012/0319420) [hereinafter Meyer] in view of Dehni (US 10,414,921).

Regarding claim 15-18, 22-23 and 25-26, a ballistic protection arrangement for a vehicle chassis, comprising at least one first wheelset which comprises a first wheel, a second wheel and a wheelset shaft 2 (Par. 0031: “FIG. 4 shows the free end 6 of the device 1 according to FIG. 3 in an enlarged representation, in which the incisions 7 are more clearly visible. It is apparent in particular that the incisions 7 define tongues 8, which are easy to bend, such that the housing may be simply adapted to the geometry of the wheelset axle, which is generally thicker in its end region, at which the wheels are mounted”; and 
a shell 3 and 4 comprising at least one first material layer 3 having a first material which is arrangeable round the wheelset shaft (Applicant should pay particular attention to Fig. 1; which is almost a mirror image of applicants fig. 1).
Meyer further discloses, wherein the shell comprises a second material layer 4 wherein the second material layer is made of a metallic material or a fiber-reinforced plastic with a second fiber material.(Fig. 1; Par. 0016: The housing appropriately consists of sheet metal. Other deformation-resistant materials are for example plastics, in particular fiber-reinforced plastics or the like. The sheet metal material is preferably a stainless steel.”). Applicant should note that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966. Meyer clearly discloses two materials that are together (Fig. 1).
Meyer does not expressly disclose wherein the first fiber material of the first is a first fiber material layer comprising polyethylene .
Dehni teaches that it is known in the art to use polyethylene fiber woven fabrics (Col. 21, lines 55-67: “The ballistic impact absorption layer can be a layer of any known ballistic impact material. In one embodiment, the ballistic impact material of the impact absorption layer can comprise one or more of para-amid synthetic fiber (KEVLAR (du Pont de Nemours and Company), TWARON (Enka B. V. Corp.)), ballistic ceramic (SICADUR), ultrahigh molecular weight polyethylene fiber woven fabrics (DYNEEMA (DSM IP) and SPECTRA (Allied Corp.)), synthetic woven fiber (GOLD FLEX (AlliedSignal Inc.)), ballistic metal or titanium, graphene, and combinations thereof. In some embodiments the ballistic impact absorption layer can comprise two or more of these ballistic impact materials.”).  Applicant should note that polyethylene is an organic polymer. 
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Meyer such that first material layer was a fiber-reinforced polyethylene material, in view of Dehni, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  Applicant should also note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Regarding claims 27 and 28, the combination of Meyer and Dehni (as applied to the claims directly above) further teaches wherein the first material layer is configured as a fiber-reinforced plastic with the first fiber material and a second fiber material. (Dehni: Col. 21, lines 55-67: “The ballistic impact absorption layer can be a layer of any known ballistic impact material. In one embodiment, the ballistic impact material of the impact absorption layer can comprise one or more of para-amid synthetic fiber (KEVLAR (du Pont de Nemours and Company), TWARON (Enka B. V. Corp.)), ballistic ceramic (SICADUR), ultrahigh molecular weight polyethylene fiber woven fabrics (DYNEEMA (DSM IP) and SPECTRA (Allied Corp.)), synthetic woven fiber (GOLD FLEX (AlliedSignal Inc.)), ballistic metal or titanium, graphene, and combinations thereof. In some embodiments the ballistic impact absorption layer can comprise two or more of these ballistic impact materials.”).  
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Meyer such that first material layer was a fiber-reinforced polyethylene material, in view of Dehni, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  Applicant should also note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
Regarding claims 31-32 the combination of Meyer and Dehni (as applied to the claims directly above) further teaches wherein the fiber- reinforced plastic comprises a matrix of organic material (Dehni: Col. 21, lines 55-67). Applicant should note that polyethylene is an organic polymer. 
Regarding claim 35, Meyer further discloses wherein the shell comprises at least one first partial shell and one second partial shell; and wherein a first cross- section  of the at least one partial shell 4a and a second cross-section of the second partial shell 4b have indentical radii (Fig. 2).
Regarding claim 36, Meyer further discloses wherein the shell is configured to be cylindrical (Fig. 1 and 2).
Regarding claim 37, Meyer further discloses wherein the vehicle comprises a rail vehicle (abstract).

Claim 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer and Dehni, as applied to claims 15-28, 31-32, and 35-37 above, and further in view of Medlin (US 4,352,316).
Regarding claim 29 and 30, the combination of Meyer and Dehni does not teach wherein the second fiber material comprises glass fibers.
Medlin teaches that it is known in the art to you glass fiber materials (title; abstract)
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination of Meyer and Dehni  such that glass fiber material was used, in view of Medlin, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  Applicant should also note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use supports a prima facie obviousness determination. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 

Claim 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Meyer and Dehni, as applied to claims 15-28, 31-32, and 35-37 above, and further in view of Aquino (US 2015/0059042).
Regarding claims 33 and 34, Meyer further discloses fastener means 11 but the combination of Meyer and Dehni does not teach wherein the shell comprises at least one zip fastener or at least one button fastener.
Aquino teaches that it is known in the art of ballistic protection to provide zipper and button fasteners.  (Par. 0088: “attachment 110 may include but is not limited to hook-and-loop connectors (VELCRO.TM.), adhesive strips, zippers, buttons, magnets, snaps and the like”).
Applicant should note that "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results." KSR at 1395 (citing United States v. Adams 383 US 39, 50-51 (1966)).  	
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the combination of Meyer and Dehni  such that the fastener was a button or zipper, in view of Aquino, because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of invention.  The replacement would be expected to yield a fastener to secure the device to the vehicle chassis.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641